Case 2:20-cv-05503-GJP Document 70 Filed 07/06/21 Page 1of1

Joshua L. Thomas, Esq. '

225 Wilmington-West Chester Pike Suite 200
Chadds Ford, PA 19317

Phone:215-806-1733

Fax: 888-314-8910

E-mail: JoshuaLThomas@gmail.com

EASTERN DISTRICT OF PA
DISCIPLINARY BOARD

601 Market Street

2609 US COURTHOUSE
PHILADELPHIA, PA 19106

July 1, 2021
Package being sent in compliance with court order dated June 3, 2021 from:

Case Name: Kenneth Taggart V. Deutsche Bank National Trust Company, Et AL.
Case Number: EDPA 20-05503

Dear disciplinary committee,

Please see the attached CD that is being sent in compliance with the court order in the
aforementioned matter that contains the requisite order, opinion and transcript as well as please
find the enclosed check, per the order. If you have any questions, please do not hesitate to call at
215-806-1733.

Thank you for your consideration,

/s/ Joshua Thomas
Joshua Thomas, Esq.

 

 
